Citation Nr: 0615041	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for a left wrist 
disorder, claimed as carpal tunnel syndrome and/or arthritis, 
including as secondary to a service-connected left ring 
finger disability (status post fracture).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970, and also completed periods of active duty for training 
in the Oklahoma Army National Guard during his service from 
1984 to 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2000 and June 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (RO).  

The claim for entitlement to service connection for otitis 
externa was last before the Board in November 2003, when it 
remanded the claim for the completion of additional 
development.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
with a decision on this claim herein.
 
The Board further notes that in February 2002, the veteran 
indicated that he wished to reopen his claim of entitlement 
to service connection for bilateral hearing loss.  Also at 
that time, he sought entitlement to service connection for 
tinnitus.  As those issues have not yet been adjudicated and 
appealed (as necessary), the Board refers them to the RO for 
appropriate action.  See 38 C.F.R. §§ 20.200-20.202 (2005).  

The matter of entitlement to service connection for a left 
wrist disorder, claimed as carpal tunnel syndrome and/or 
arthritis, and including as secondary to a service-connected 
left ring finger disability (status post fracture) is, 
however, addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if any further action is required on his part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
demonstrate that currently diagnosed otitis externa is 
etiologically related to active service.  


CONCLUSION OF LAW

Otitis externa was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, letters dated in February 2002 and March 2004 
fully satisfied the VCAA's duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these communications, the veteran 
was made aware that it was ultimately his responsibility to 
give VA any information or evidence in his possession that 
pertained to his claim.  Moreover, although these VCAA 
letters were not sent prior to the initial adjudication of 
the claim, this was not prejudicial to the veteran, because 
he was subsequently provided with adequate notice, followed 
by readjudication of his claim with issuance of a 
supplemental statement of the case (SSOC) in March 2005.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  In 
addition, as the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to notice of the appropriate disability 
rating or effective date to be assigned (i.e., in the event 
of an award of service connection) are accordingly rendered 
moot, and so no further notice is necessary at this time.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all adequately identified 
and/or available private medical records have been obtained 
for consideration in support of his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  In 
addition, the veteran was accorded a VA examination in 
support of his claim in November 2004.  38 C.F.R. 
§ 3.159(c)(4).  
Furthermore, there is no indication that additional evidence 
that may be relevant to the issue decided herein is 
available, but not of record.  In the Board's November 2003 
remand, VA was instructed to obtain medical records from 
three providers identified by the veteran during the course 
of his appeal.  In a March 2004 letter, however, the veteran 
stated that he had contacted all of the physicians and 
pharmacists who had treated him in previous years, and that 
all available records had been submitted to VA.  He also 
advised that some of the outstanding records were no longer 
available, and that he believed that VA had all obtainable 
evidence in support of his claim.

The Board is aware of the veteran's testimony and belief that 
some of his service treatment notes may be missing from the 
claims file.  Review of the record, however, indicates that 
all available service records, including exit examinations, 
appear to have been associated with the claims file.  As 
such, the Board is unsure as to what additional development 
could be undertaken to attempt to retrieve such records at 
this time.  Moreover, the veteran was notified, via the 
aforementioned letters and other correspondence of record, of 
his right to submit alternative forms of evidence in support 
of this claim, i.e., lay statements or private medical 
records for treatment of his ear problems immediately 
following service discharge.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, the Board finds that any 
such error is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).  Thus, the case is ready for appellate 
review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Also pursuant to 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131, 
service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) (West 2002) as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  

With regard to active service, the term "active duty" is 
defined in 38 U.S.C.A. § 101(21) (West 2002) to include, 
inter alia, "full-time duty in the Armed Forces, other than 
active duty for training," and "service as a cadet at the 
United States Military, Air Force, or Coast Guard Academy, or 
as a midshipman at the United States Naval Academy."  
Additionally, active military, naval, or air service includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  Active 
duty for training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).

Thus, in order to establish basic eligibility for veterans' 
benefits as based upon active duty for training, the veteran 
must first establish that he was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, 
D'Amico v. West, 
12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  As well, until "veteran" status is 
established for a period of active duty for training (or a 
period of inactive duty for training), the presumptions of 
soundness and aggravation are not for application.  See 
Laruan, supra; Paulson, supra.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis of the Claim

The Board has reviewed the evidence of record, including but 
not limited to: the veteran's contentions; his service 
medical records; VA and private medical reports; and the VA 
medical examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decisions, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence, 
including that submitted by the veteran, however, will be 
summarized and/or addressed where appropriate.  

The veteran contends that he incurred otitis externa during 
his initial period of active service from August 1966 to 
August 1970, and that he has had frequent ear infections 
since that time.  The Board has reviewed the evidence of 
record and finds that a preponderance of the evidence is 
against the veteran's claim, such that service connection is 
not warranted at this time.  38 U.S.C.A. §§ 101, 1110, 1131; 
38 C.F.R. §§ 3.6, 3.303.  

With respect to evidence of an in-service disorder, the 
veteran's service medical records show that in September 
1968, he complained of soreness in his right ear, and a 
subsequent evaluation resulted in a diagnosis of otitis 
externa.  Thereafter, a September 1969 evaluation of the 
veteran's ears was normal.  On his July 1970 report of 
medical history for discharge from active duty, the service 
physician recorded that ear trouble as noted by the veteran 
referred to a bilateral ear infection that responded well to 
conservative treatment.  A contemporaneous report of medical 
examination then indicated that the veteran's ears were 
normal on clinical evaluation.  As well, the veteran's 
Reserve service medical records for the period of 1984 to 
1987, including two November 1984 reports of medical history 
and examination, reflect no report or finding of otitis 
externa or any other ear disorder.  

With respect to evidence of a current disability, a November 
1974 private treatment report showed that the veteran was 
diagnosed with left otitis externa and then prescribed ear 
drops.  A December 1999 report from N.S., M.D. indicated that 
the veteran had a history of treatment for otitis externa 
that first occurred during active service in 1969.  Dr. S. 
indicated that the veteran had documentation of treatment and 
medications that had been prescribed by either herself or 
other medical professionals from that time to the present.  
She asserted that the veteran's infection occurred usually in 
both ears, beginning in one and then moving to the other with 
symptoms of severe pain, swelling, and temporary partial loss 
of hearing.  She further advised that the veteran had been 
prescribed pain medicine, and had also been prescribed 
antibiotics and ear drops. 

At his April 2002 Board hearing, the veteran testified that 
his ear infections began during his period of active service 
(from 1968 to 1970).  He maintained that he sought treatment 
for otitis externa approximately three times during that 
period, and that he continued to seek medical treatment for 
the disorder following his service discharge.  

At his November 2004 VA examination, the veteran reported 
that since leaving active service (in 1970), he had had ear 
infections sometimes every year, and sometimes every two or 
three years.  He stated that his last ear infection occurred 
two years beforehand, and that he did not see a physician but 
rather self-treated the infection with leftover eardrops from 
a previous prescription.  He denied having any current ear 
infections or problems, and clinical evaluation revealed no 
infection of the middle or inner ears, or any other ear 
disorder.  The veteran was ultimately diagnosed with a 
history of otitis externa, without evidence of any current 
ear infection or any ear disease.  The examiner stated that a 
review of the claims file showed only one complaint of an ear 
infection occurring during the veteran's period of active 
service.  In addition, she noted that examinations conducted 
in September 1969 and July 1970 revealed normal findings on 
evaluation, and that the veteran's November 1984 examination 
report for his reenlistment into the National Guard showed no 
history of any ear trouble, and that a clinical evaluation 
was negative.  The examiner concluded that as there was no 
current evidence of any ear infection or ear disease, or any 
current evidence of chronic otitis externa, it was not likely 
that the veteran's reported ear disorder was related to 
active service.  

The Board thus finds that without any competent medical 
evidence of record of  currently diagnosed otitis externa or 
any other ear disorder, a medical nexus opinion linking such 
otitis externa to active service is necessarily missing.  As 
well, without objective medical evidence of any current 
otitis externa, service connection is not warranted at this 
time.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disorder.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Again, in this case, there is no objective medical 
evidence of record showing that the veteran currently has 
otitis externa.  And, as noted above, on VA examination in 
November 2004, the veteran's ears were normal in all 
respects, and exhibited no signs of infection of the middle 
or inner ears.  

Absent current evidence of otitis externa or an objective 
medical opinion linking the otitis externa to active service, 
service connection is not available for this claimed 
disorder.   The Board is also aware of the provisions of 38 
C.F.R. § 3.303(b) relating to chronicity and continuity of 
symptomatology.  Although the veteran has reported what he 
perceives to be continuity of symptomatology of otitis 
externa after service, there is no contemporaneous medical 
evidence to support such a statement.  Furthermore, the 
record contains no objective medical evidence linking the 
veteran's in-service diagnosis of otitis externa to any 
currently diagnosed disorder.  Such supporting medical 
evidence is required in the circumstances presented in this 
case, and is lacking at this time.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence of record to demonstrate a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent).  

Finally, the Board is aware of December 1999 statement 
offered by Dr. S., and noting that the veteran had 
documentation of treatment from active service to the time of 
that communication.  However, there is no evidence that Dr. 
S. actually reviewed the veteran's service medical records or 
viewed documentation of the veteran's continued treatment.  
The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon the unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Therefore, the Board finds that the statements made by Dr. S. 
with respect to continuity of the veteran's symptomatology 
are not probative as to currently diagnosed disability.  

As well, to the extent that the veteran contends that he now 
has otitis externa that is related to his military service, 
the Board observes that it is well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) (2005) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board thus finds that the entitlement to service 
connection for otitis externa is not available at this time.  
In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the claim.  As such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence - a state of relative 
equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for otitis externa is denied.


REMAND

The veteran's claim for entitlement to service connection for 
a left wrist disorder, claimed as carpal tunnel syndrome 
and/or arthritis, including as secondary to a service-
connected left ring finger disability (status post fracture), 
must be remanded at this time in order to afford him complete 
due process in light of recent changes in the law that 
occurred during the pendency of this appeal.


A brief review of the record indicates that the RO has not 
yet provided sufficient notice and assistance under the VCAA 
for this claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that even though the RO sent the veteran a 
VCAA notice letter in February 2002, the notice was untimely 
because it was issued after the initial unfavorable 
determination in this case.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) has held that in such situations, 
the veteran has a right to a VCAA content-complying notice 
and then to proper subsequent VA process, such as 
readjudication of his claim after the issuance of such notice 
and in consideration of all evidence and information received 
since the notice, via the provision of an SSOC.  Pelegrini, 
supra; see also Quartuccio.  In this case, there is no 
subsequent VA process or readjudication of the issue of 
service connection for a left wrist disorder by the RO 
subsequent to issuance of the February 2002 VCAA notice on 
this issue.  The RO must address this deficiency on remand by 
affording the veteran VA process (readjudication) subsequent 
to issuance of a content compliant VCAA notice.  

The Board also notes that the Court recently issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the Board must already remand the case 
for the reason set forth above, the RO should ensure that any 
supplemental VCAA notice provided to the veteran is also in 
compliance with the guidance set forth in Dingess/Hartman.    

Accordingly, the matter of entitlement to service connection 
for a left wrist disorder, claimed as carpal tunnel syndrome 
and/or arthritis, and including as secondary to a service-
connected left ring finger disability (status post fracture) 
is REMANDED to the RO (via the AMC) for the following:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  After the RO completes the action 
requested above and undertakes all 
additional development necessitated by 
such action, it should then readjudicate 
the claim on the basis of all additional 
information and evidence associated with 
the claims file since the February 2002 
statement of the case.  If the RO is 
unable to grant the benefit sought on 
appeal, then it should furnish the 
veteran and his representative with an 
SSOC, and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

Again, the purpose of this REMAND is to ensure due process, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


